Title: From George Washington to Bushrod Washington, 3 November 1797
From: Washington, George
To: Washington, Bushrod

 

My dear Sir,
Mount Vernon 3d Novr 1797

Your letter of the 30th Ult. was receive by the last Post.
Your Aunts distresses for want of a good house keeper are such, as to render the wages demanded by Mrs Forbes (though unusually high) of no consideration; and we must, though very reluctantly, yield to the time she requires to prepare for her fixture here. We wish however that it might be shortned.
If you are in habits of free communication with Mr Brooke, or with others who had opportunities of judging competently of the qualifications & conduct of Mrs Forbes as a housekeeper, I would thank you for ascertaining & giving it to me in as precise a manner as you can obtain it. Among other things it wd be satisfactory to know—
What country woman she is? Whether widow or wife? if the latter Where her husband is? What family she has?
What her age is? Of what temper? Whether active & spirited in the execution of her business? Whether sober & honest? Whether much knowledge in Cookery, & understands ordering, and setting out a Table? What her appearance is? With other matters which may occur to you to ask, & necessary for me to know.
Mrs Forbes will have a warm, decent & comfortable room to herself, to lodge in; and will eat of the Victuals from our Table, but will not set at it, at any time with us, be her appearance what it may; for if this was once admitted, no line satisfactory to either party, perhaps, could be drawn thereafter. It might be well for me to know however whether this was admitted at Govr Brookes, or not.
Is it practicable do you think to get a good and well disposed Negro Cook on hire, or purchase? Mention this want of ours to Mrs Forbes. She, from the interest she would have therein, might make enquiry. Yours always & Affectionately

Go: Washington


P.S. Since writing the foregoing Mrs L. Washington informs me that Mr Swan is anxious to know from the Returns, or Records in the General Court—or from the best information you can obtain whether it has been the invariable practice to Survey the Land Docked by a writ of Ad quod damnum—whether it has been frequently dispensed with—and what has been the consequence. Let

me thank you for making this enquiry & furnishing me with the result of it. Yrs G: W—n

